              Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION



TWIN MED, LLC                                                                         PLAINTIFF


VS.                                     NO. 4:19-cv-00415-KGB


SKYLINE HEALTHCARE, LLC, et. al                                                 DEFENDANTS



                              RESPONSE TO MOTION TO DISMISS

         Comes now Plaintiff, Twin Med, LLC (“Twin Med”), and for its Response to

Defendants’ Motion to Dismiss Plaintiff’s Complaint (“Motion to Dismiss”) and Brief (Doc. 38

and 39), states as follows:

   I.          Response to Motion to Dismiss

         1.       Twin Med generally and specifically denies each and every allegation in the

Motion to Dismiss, unless specifically admitted herein.

         2.       Twin Med affirmatively states that if the Court finds that it has not sufficiently

plead facts for subject matter and personal jurisdiction, as alleged in the Motion to Dismiss,

Twin Med moves the Court to delay ruling on the Motion to Dismiss, grant Twin Med’s leave to

take expedited jurisdictional discovery and grant leave for Twin Med to amend its Complaint

after such discovery is conducted as requested in its separately filed Motion for Leave to Take

Expedited Jurisdictional Discovery, to Delay Ruling on Motion to Dismiss and for Leave to file

Amended Complaint.




                                                  1
824720
              Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 2 of 8



         3.       Twin Med further states that the Motion should be denied for the reasons set

forth below.

         a. Subject matter jurisdiction

         In the Motion to Dismiss, the Schwartz Defendants1 argue that the Court does not have

subject matter jurisdiction over this matter because Twin Med did not establish that diversity

exists between the parties.      Specifically, Defendants argue that the Court does not have subject

matter jurisdiction because Plaintiff has not alleged the residency of each of the members of the

LLC defendants.

         Twin Med’s sole member is Twin Med Holding Corporation. It is Delaware corporation.

See Affidavit of Steve Rechnitz. Notably, there is no allegation in the Motion to Dismiss of any

specific residence of any LLC defendant that destroys diversity.                    Rather, the Schwartz

Defendants simply claim that there is no subject matter jurisdiction because the residencies of the

members were not established in the Complaint.

          If the Court finds that Twin Med has not made a prima facie showing of subject matter

jurisdiction, then Twin Med requests that the Court grant its Motion for Leave to Take Expedited

Jurisdictional Discovery, to Delay Ruling on Motion to Dismiss and for Leave to file Amended


1
 Defendants Skyline Healthcare, LLC; Pro Procurement Services LLC; Joseph Schwartz; Searcy Holdings, LLC
d/b/a Searcy Health and Rehab; Lonoke Healthcare Center and Rehabilitation Facility, LLC d/b/a Grand Prairie
Care and Rehabilitation;; Highlands of Little Rock West Markham, LLC d/b/a Highlands of Little Rock at Midtown
Therapy and Living Center; Broadway Health Holdings, LLC d/b/a Broadway Health and Rehabilitation; Laurel
Brook Healthcare & Rehabilitation Center, LLC; LLC; Highlands of Little Rock South Cumberland Holdings, LLC
d/b/a Highlands of Little Rock at Cumberland Therapy and Living Center; Highlands of Mountain View SNF
Holdings, LLC d/b/a Highlands of Mountain View Therapy and Living Center; Magnolia Health Holdings, LLC
d/b/a Magnolia Health and Rehab; White Hall Holdings, LLC d/b/a White Hall Health and Rehab; Batesville
Holdings, LLC d/b/a Batesville Health and Rehab; Heritage of Hot Springs Holdings, LLC d/b/a Heritage of Hot
Springs; Mine Creek Holdings, LLC d/b/a Mine Creek Health and Rehab; Jonesboro Holdings, LLC d/b/a Jonesboro
Health and Rehab; Highlands of Fort Smith Holdings, LLC d/b/a Highlands of Fort Smith Therapy and Living
Center; Highlands of Stamps Holdings, LLC d/b/a Highlands of Stamps Therapy and Living Center; Highlands of
Rogers Dixieland Holdings, LLC d/b/a Highlands of Northwest Arkansas Therapy and Living Center; Creekside
Health Holdings, LLC d/b/a Creekside Health and Rehab; Lindley HealthCare and Rehabilitation Center, LLC d/b/a
Lindley HealthCare and Rehabilitation Center; and Crown Point HealthCare and Rehabilitation Center, LLC
(collectively “Schwartz Defendants”)

                                                      2
824720
          Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 3 of 8



Complaint (“Motion for Leave”). See Motion for Leave. Only the Schwartz Defendants possess

information identifying the members of the various LLCs named as defendants (“Defendant

LLCs”). See Affidavit of Steve Rechnitz. This information is not publically available. See

Affidavit of Affidavit of Steve Rechnitz.      Twin Med has attempted to obtain this information

through articles of incorporation from the Secretary of State’s office (“SOS’s office”) but the

articles do not list the member names. See Affidavit of Steve Rechnitz and Exhibit A to Motion

for Leave. While members’ names are often listed on franchise tax reports filed by the LLCs,

Ark. Code Ann. 26-18-303 (b)(14)(B) requires that the members’ names be kept private and

prohibits disclosure by the SOS’s office. Because Twin Med is unable to obtain information

necessary to provide proof, it moves the Court to grant its separate Motion for Leave and delay a

ruling on this issue for the reasons set forth in it and in the underlying response.

         b. Personal jurisdiction

         Defendants argue that the Court does not have personal jurisdiction over Joseph

Schwartz, Pro Procurement Services, LLC and Skyline Healthcare, LLC. Defendants are wrong.

         In testing the sufficiency of a complaint on a motion to dismiss, “all reasonable

inferences from the complaint must be drawn in favor of the non-moving party.” Wilkins v. U.S.

Bank, 514 F.Supp.2d 1120, 1123 (W.D. Ark. 2007). The Arkansas “long arm statute” provides

Arkansas courts with personal jurisdiction “of all persons, and all causes of action or claims for

relief, to the maximum extent permitted by the due process of law clause of the Fourteenth

Amendment of the United States Constitution.” Ark. Code Ann. § 16-4-101. In order to satisfy

due process, a nonresident must have sufficient minimum contacts with this state and must show

that the court's exercise of jurisdiction will not offend notions of fair play and substantial

justice. Int'l Shoe Co. v. Washington, 326U.S. 310(1945).



                                                  3
824720
           Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 4 of 8



         The nonresident should have done some acts by which he or she purposefully avails

himself or herself of the privilege of conducting business in the forum state, and the contacts

should be sufficient such that the nonresident can reasonably anticipate being hauled into court in

this state. See Hanson v. Denckla, 357 U.S. 235 (1958); World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286 (1980). Arkansas has adopted a five-part test to measure whether a non-

resident defendant has minimum contacts with this state: “(1) the nature and quality of the

contacts with the forum state; (2) the quantity of those contacts; (3) the relation to the cause of

action to the contacts; (4) the interest of the forum state in providing a forum for its residents;

and (5) the convenience of the parties.” Miller v. Nippon Carbon Co., 528 F.3d 1087, 1091 (8th

Cir. 2008) (internal citations omitted). Arkansas courts apply this five-part test to determine if

“traditional    notions   of     fair   play   and       substantial   justice”   afford   an    Arkansas

court personal jurisdiction over        the    defendant. See id.       at    1092.         To     defeat

a motion to dismiss for lack of personal jurisdiction, the non-moving party need only make a

prima facie showing of jurisdiction. See Dakota Indus. v. Dakota Sportswear, 946, F.2d 1384,

1387 (8th Cir. 1991).

         The Court should dismiss the Motion as this Court can properly exercise personal

jurisdiction over the parties.

         First, as to all Defendants, this Court should find that it has personal jurisdiction, with a

view most favorable of the facts alleged in the complaint, as the basis for the Complaint is that

the parties, including Joseph Schwartz, Skyline Healthcare, LLC and Pro Procurement Services,

LLC purposefully availed themselves of the privilege of doing business in the state by

contracting for products to be provided to Arkansas entities in the state of Arkansas for the

benefit of Arkansas residents and executing a personal guaranty for payment of same (Schwartz).



                                                     4
824720
           Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 5 of 8



See Complaint, ¶ 34-41 and Exhibits A and B to same. Arkansas courts recognize that a single

contract can provide the basis for the exercise of personal jurisdiction over a non-resident

defendant if there is a substantial connection between the contract and the forum state. See J & V

Restaurant Supply & Refrigeration, Inc. v. Supreme Fixture Co., 76 Ark. App. 505, 513, 69

S.W.3d 881, 887 (2002) (citing McGee v. International Life Ins. Co.,355 U.S. 220 (1957); Nelms

v. Morgan Portable Bldg. Corp., 305 Ark. 284, 808 S.W.2d 314 (1991)); see also Akin v. First

Nat'l Bank, 25 Ark. App. 341, 347, 758 S.W.2d 14, 17 (1988). This is particularly so when the

non-resident defendant has promised to pay for services to be performed in the forum state. See J

& V Restaurant Supply, 76 Ark. App. at 513, 69 S.W.3d at 887 (citing Williams Mach. &

Fabrication, Inc. v. McKnight Plywood, Inc., 64 Ark. App. 287, 983 S.W.2d 453 (1998)).

         For example, in J & V Restaurant Supply, Arkansas courts had personal jurisdiction over

a foreign corporation where it caused services to be performed in Arkansas on its behalf. See 76

Ark. App. at 514, 69 S.W.3d at 887-88. In determining that minimum contacts had been

established by the foreign corporation, the Arkansas Court of Appeals emphasized that the single

contract between the parties caused the foreign corporation to have an on-going course of

dealings with the resident plaintiff and that the litigation arose out of that contract. See id.; see

also Hoag v. Sweetwater Int'l, 857 F. Supp. 1420, 1425 (D. Nev. 1994) (stating that the Nevada

Supreme Court has held that were a contract contemplates that the plaintiff will perform

substantial services within the forum state at the request of a non-resident defendant, the exercise

of personal jurisdiction is justified).

         Next, this Court has personal jurisdiction over Separate Defendant Joseph Schwartz

because Twin Med has established that Mr. Schwartz has sufficient minimum contacts with

Arkansas and the exercise of personal jurisdiction will not violate traditional notions of fair play



                                                 5
824720
           Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 6 of 8



and substantial justice. Joseph Schwartz has numerous contacts with Arkansas, including but not

limited to the fact that Joseph Schwartz operated numerous entities that ran nursing home

operations through the state of Arkansas. He is listed as the Chief Executive Officer of at least

sixteen (16) limited liability corporations registered to do business in Arkansas in resignation of

registered agent filings with the Arkansas Secretary of State’s office. See Exhibit 1- Filings

         In conjunction with his role in these entities doing business in Arkansas, he has engaged

in numerous transactions relating to business in Arkansas. As an example, Mr. Schwartz signed

and executed 1) a secured promissory notes for millions of dollars in loans from Arkansas entity,

2) a personal guaranty, 3) forbearance agreements, and 4) assignment of rents and leases

agreement, among numerous other legal documents relating to loans and interests in personal and

real property in Arkansas. See Exhibit B to Motion for Leave.

         All of these establish continuous and systemic contacts with the state and resulting

benefits from those contacts such that Mr. Schwartz could reasonably expect to be hauled into

the courts of this state.

         c. Fraud is sufficiently pled

         Finally, Defendants ask for dismissal on the basis that fraud has not been plead with

particular specificity in the Complaint. This is incorrect. Pleading under Rule 9(b) is sufficient

if it gives fair notice of the claims asserted and the basic transactions upon which the claims are

based. Gilmer v. Buena Vista Home Video, Inc., 939 F. Supp. 665, 672 (W.D. Ark. 1996)

         A fraud complaint can survive if five elements are established: (1) a false representation

of a material fact; (2) knowledge that the representation is false or that there is insufficient

evidence upon which to make the representation; (3) intent to induce action or inaction in

reliance upon the representation; (4) justifiable reliance on the representation; and (5) damage



                                                 6
824720
           Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 7 of 8



suffered as a result of the reliance. Ultracuts Ltd. v. Wal-Mart Stores, Inc., 343 Ark. 224, 234, 33

S.W.3d 128, 135 (2000).

         Twin Med has plead sufficient facts to satisfy these elements and give fair notice of the

claims asserted. It plead the who-Joseph Schwartz- and the what-substances of the multiple

specific false misrepresentations made by Mr. Schwartz- in paragraphs 83 and 84 of the

Complaint. It specifically plead that he knew these were false and that he intended to induce

Twin Med. These misrepresentations were made during the negotiations for the Agreement, the

date of which is identified in Paragraph 35 of the Complaint. Finally, Twin Med has alleged and

plead damages in excess of $5 million in Paragraph 86 due to its inability to be paid for goods

provided due to the misrepresentations. Rule 9 requires nothing more than this.

         WHEREFORE, Plaintiff Twin Med, LLC prays that the Separate Defendants’ Motion to

Dismiss be denied and for all other relief to which it is entitled.

                                                               Respectfully submitted,

                                                               Rose Law Firm,
                                                               a Professional Association
                                                               120 East Fourth Street
                                                               Little Rock, Arkansas 72201-2893
                                                               (501) 375-9131 (Telephone)
                                                               (501) 375-1309 (Facsimile)
                                                               rdonovan@roselawfirm.com
                                                               bbaker@roselawfirm.com


                                                       By:     Betsy Baker
                                                               Richard T. Donovan
                                                               Arkansas Bar No. 83054
                                                               Betsy Baker
                                                               Arkansas Bar No. 2010128




                                                   7
824720
           Case 4:19-cv-00415-KGB Document 45 Filed 09/12/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I, Betsy Baker, hereby certify that on September 12, 2019, I electronically filed the
foregoing Response to Motion to Dismiss with the Clerk of Court using the CM/ECF system,
which shall send notification of such filing to the following:

         Bart Calhoun
         McDaniel Richardson & Calhoun
         1020 West Fourth Street, Suite 410
         Little Rock, Arkansas 72201

         Robert J. Fedor, Esq., LLC
         Robert J. Fedor
         23550 Center Ridge Road, Suite 107
         Westlake, Ohio 44145

                                                   Betsy Baker
                                                   Betsy Baker




                                              8
824720
